Filed 1/21/21 P. v. Coleman CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
    California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
 opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).

     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                SECOND APPELLATE DISTRICT
                       DIVISION FOUR


THE PEOPLE,                                                   B301764

       Plaintiff and Respondent,                              Los Angeles County
                                                              Super. Ct. No. KA121137
       v.

KEVIN COLEMAN,

       Defendant and Appellant.



     APPEAL from a judgment of the Superior Court of Los
Angeles County, Stacy Wiese, Judge. Affirmed.
     Catherine White, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
    INTRODUCTION AND PROCEDURAL BACKGROUND

       The Los Angeles County District Attorney filed an
information charging defendant and appellant Kevin Coleman
with injuring a spouse, cohabitant, fiancé, boyfriend, girlfriend or
child’s parent (Pen. Code,1 § 273.5, subd. (a); count one) and
making criminal threats (§ 422, subd. (a); count two).
       After initially pleading not guilty, Coleman pled no contest
to both counts in exchange for a maximum sentence of four years
and eight months. The parties stipulated to a factual basis for the
plea. The trial court sentenced Coleman to four years in state
prison, consisting of an upper term of four years on count one and
a concurrent low term of 16 months on count two.
       Coleman filed a timely notice of appeal, and we appointed
counsel to represent him. On April 14, 2020, appellate counsel
filed a brief raising no issues and asking us to review the record
independently. (People v. Wende (1979) 25 Cal.3d 436 (Wende).)
Coleman did not respond to our letter advising him of his right to
file supplemental briefing.
       Following review of the record pursuant to People v. Wende,
we affirm.

                  FACTUAL BACKGROUND2

       On May 25, 2019, officers responded to a domestic violence
call in Covina. “Jane Doe” approached the officers, who observed


1     All undesignated statutory references are to the Penal
Code.
2     The following facts are taken from the probation report.




                                 2
she had a bloodshot right eye and red marks and bloody scratches
around her neck consistent with strangulation. Doe told the
officers she and Coleman had been living together for two and a
half years, along with his five-year-old son.
       Earlier that day, Doe had returned to the residence and
informed Coleman she wanted to end their relationship. Coleman
pushed her to the floor and choked her until she lost
consciousness. He then picked her up, threw her to the floor, and
stated: “I’m going to kill you.” He again picked her up, threw her
onto the couch, and attempted to smother her. When he realized
his son was watching, he released Doe. Doe ran to a neighbor’s
house and called the police. Officers responded to her call and
arrested Coleman.

                         DISCUSSION3

      We have examined the entire record, and are satisfied no
arguable issues exist in the appeal before us. (Smith v. Robbins
(2000) 528 U.S. 259, 278-279 [120 S.Ct. 736, 145 L.Ed.2d 756];
Wende, supra, 25 Cal.3d at p. 443.)




3     The trial court issued a protective order requiring Coleman
to stay away from victim Jane Doe and her daughter. We granted
Coleman’s application for an order permitting preparation of a
settled statement from the trial court explaining the factual and
statutory basis for the protective order as it related to Doe’s
daughter. The trial court concluded it did not have jurisdiction to
issue a protective order as to Doe’s daughter, and therefore
modified the order to omit Doe’s daughter.




                                 3
                       DISPOSITION

  The judgment is affirmed.

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




  CURREY, J.

  We concur:




  MANELLA, P.J.




  WILLHITE, J.




                              4